Citation Nr: 0724154	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A June 2004 Board 
decision reopened the issue of entitlement to service 
connection for a bilateral eye disability, and remanded for 
further development.  The issue was remanded again in April 
2006 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran testified at a Board hearing in August 2003; the 
transcript is of record.  As noted in the June 2004 and April 
2006 Board determinations, at the hearing the veteran raised 
a claim of entitlement to service connection for broken ribs.  
It does not appear that the RO has addressed such claim to 
date.  This issue is referred to the RO for appropriate 
action.

The individual who conducted the August 2003 Board hearing is 
no longer employed with the Board.  The veteran was afforded 
the opportunity to appear at another Board hearing; however, 
he declined an additional hearing in a February 2006 written 
communication.


FINDING OF FACT

Bilateral eye disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current bilateral eye disability otherwise related 
to such service.


CONCLUSION OF LAW

Bilateral eye disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
May 2002 rating decision which denied service connection.  
Pursuant to the April 2006 Remand, a VCAA letter was issued 
to the veteran in May 2006.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in June 2004 and April 2006 to ensure compliance 
with the assistance provisions of VCAA, and in May 2006 a 
VCAA was issued to the veteran.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice.  Moreover, 
in a May 2006 submission, the veteran indicated that he had 
no additional evidence to submit.  He did identify private 
medical records which were obtained by VA; however, they are 
not relevant to the issue on appeal.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In the May 2006 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran claims that during service he was dismantling 
mines, and a mine rolled over his body causing a left arm 
injury.  He claims that the mine contained lime which got 
into his eyes and caused his current eye disabilities.  He 
contends that he was hospitalized for a month for injuries 
sustained.  Lay statements from fellow soldiers have been 
submitted on his behalf attesting that the veteran dismantled 
mines during service, and that he was treated by a now 
deceased physician for injuries sustained.

A May 1945 in-service physical examination reflects that 
vision in both eyes was 20/20, and that he had no eye 
abnormalities.  In an Affidavit for Philippine Army Personnel 
completed by the veteran in February 1946, he denied a 
clinical background of any wounds or illnesses.  An April 
1946 separation examination did not reflect any abnormalities 
with regard to the eyes, and his uncorrected vision was 20/20 
in both eyes.

In August 2004, the veteran underwent a VA examination to 
assess the nature and etiology of his claimed bilateral eye 
disability.  The examiner reviewed the entirety of the 
veteran's in-service and post-service medical records.  The 
examiner noted the veteran's contentions that lime splashed 
in his eyes while dismantling mines during service.  The 
veteran claimed that he suffered from rheumatoid arthritis, 
neuropathy, and malaria during service, but the examiner 
noted that a review of the chart did not reveal these 
conditions.  The examiner also acknowledged the April 1946, 
discharge summary which reflected uncorrected vision of 20/20 
in both eyes.  The examiner provided a detailed summary of 
the veteran's medical history pertaining to the eyes.  The 
examiner noted that the veteran had cataract surgery on the 
left eye in 1982, and cataract surgery on the right eye in 
1984.  Subsequent records reflects blepharitis in the left 
eye, and a cursory mention of an atrophic scar.  A June 1998 
private medical record reflects that the veteran had reduced 
vision in the left eye for over 2 months, and the assessment 
was possible early fibroglial changes.  An April 2001 
evaluation reflects geographic atrophy inf/nasal of the right 
eye, and disciform scar of the left eye.  The VA examiner 
conducted a physical examination, and the assessments were 
refractive error, presbyopia, right eye; drusen, pigment 
loss, right eye, foveal area; focal area of geographic 
atrophy of pigment, right eye; long history of subretinal 
neovascularization, left eye, with subsequent scar formation, 
re-bleeds and fluid leakage.  The examiner noted that lime in 
eyes (per mine dismantling misadventure) does not penetrate 
to the retinal level, and there is no evidence of extensive 
corneal scarring or irregularity, just a solitary foreign 
body adjacent to the visual axis in the left eye.  The 
examiner opined that there is not a likelihood that the 
"injuries" sustained in service are the cause of the 
retinal condition in either eye at this time.

In light of the service medical records being devoid of any 
bilateral eye injury or disability as a result of the claimed 
in-service lime incident, and in consideration of the August 
2004 VA examiner's physical examination and etiological 
opinion, the Board finds that service connection is not 
warranted for bilateral eye disability.  

The veteran has otherwise not submitted any evidence to 
support an etiological relationship of his current eye 
disabilities to service.  The Board accepts the VA 
physician's opinion as being the most probative medical 
evidence on the subject, as it was based on a review of all 
historical records and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  As detailed above, the examiner concluded that lime 
in the eyes would not penetrate to the retinal level, and the 
current clinical findings pertaining to the eyes were not 
consistent with extensive corneal scarring or irregularity.  
The Board assigns great probative weight to this medical 
opinion, as it was based on extensive review of the veteran's 
medical records.  Moreover, the VA physician provided precise 
reasons and bases for his conclusions and made specific 
reference to the pertinent evidence.  The evidence of record 
contains no competent or probative evidence to rebut this 
persuasive medical opinion.

It is also relevant that the veteran did not file an initial 
claim of bilateral eye disability until March 1982, and post-
service medical records do not reflect any treatment or 
complaints related to the eyes until 1982.  Thus, such claim 
and complaints are documented over 35 years after separation 
from service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Also of relevance, is the that in 
June 1968, the veteran filed a claim for compensation for 
malaria, frequent dizziness and weakness, severe rheumatic 
pains of both knees, lumbar spine disability, loss of 
appetite, and heaviness of legs, and did not voice any 
complaints pertaining to his eyes.  This suggests that the 
veteran did not have a bilateral eye disability at that time.  

In reaching this decision, the Board has considered the 
veteran's assertions as to his bilateral eye disability.  The 
veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis or etiology 
of a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for bilateral eye disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


